Citation Nr: 1543042	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to October 1965. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  Jurisdiction of the case has since been transferred to the RO in Nashville, Tennessee.  

In July 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In August 2015, the Board received additional evidence from the Veteran's attorney.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran's attorney included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his ischemic heart disease is due to Agent Orange exposure in Vietnam.  He provided detailed testimony regarding his Vietnam service, e.g. he went to Vietnam three to four times in 1965, was responsible for aircraft security, ran into people he knew in Vietnam, saw cargo labeled "Defoliant" and saw defoliants sprayed, shopped in Vietnam, and had a picture taken while using a phone in Vietnam.  In support of his assertions, the Veteran submitted a statement from his mother that he had made a collect call home while in Vietnam.  He also submitted a copy of a headstone of someone he knew in Vietnam showing service in Vietnam, and a copy of photograph of someone on the telephone purportedly in Vietnam. 

In response to the RO's inquiry, in April 2010 the National Personnel Records Center (NPRC) found no evidence to substantiate service in Vietnam.  Review of the service personnel records of record shows that the Veteran had foreign service from April 4, 1965, to May 27, 1965, and that he volunteered for overseas assignment in Vietnam.  However, his DD 214 shows no foreign and/or sea service.  During his July 2015 hearing, the Veteran indicated that there might be outstanding service personnel records.  On remand, all efforts must be made to obtain any outstanding service personnel and medical records, to include reconciling whether the Veteran had any foreign service.  Additionally, to the extent possible, the RO should attempt to verify the Veteran's collect call to his mother's house. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's full military personnel record (PIES Request Code O18).  Reconcile whether the Veteran had any foreign service, and if so when and where. 

2.  Request that the Veteran provide the name and contact information for the phone company servicing his mother's home while he was in the military and the address of his mother's home at the time.  If adequate information is obtained, contact the phone company and attempt to verify whether the Veteran's mother received any collect calls from Vietnam in 1965.

3.  After completing the above actions, and any other development as needed, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have the opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



